J-S31028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KHIRY QUARLES                              :
                                               :
                       Appellant               :   No. 1731 EDA 2021

         Appeal from the Judgment of Sentence Entered August 6, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001798-2020


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                          FILED DECEMBER 08, 2022

        Appellant Khiry Quarles appeals from the judgment of sentence imposed

following a bench trial at which he was convicted of two counts of criminal

attempt and one count of simple assault.1 On appeal, Appellant challenges

the discretionary aspects of his sentence. We affirm.

        The trial court summarized the relevant facts underlying Appellant’s

convictions as follows:

        On July 21, 2019, Appellant attacked the complainant, Ms. Hye
        Yun-Sohn, and attempted to rob her [of her] backpack and cell
        phone.

        Ms. Yun-Sohn testified that she was walking near the intersection
        of 15th Street and Susquehanna Avenue in Philadelphia when she
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 18 Pa.C.S. §§ 901 and 2701, respectively. The crimes underlying the
attempt charges were robbery (18 Pa.C.S. § 3701), and theft (18 Pa.C.S. §
3921).
J-S31028-22


        encountered Appellant. Ms. Yun-Sohn stated that she walked past
        Appellant, who had been walking in the same direction. As soon
        as she overtook Appellant, he grabbed her from behind by the
        shoulder straps of her backpack and violently shook her.
        Appellant then forcefully dragged Ms. Yun-Sohn backward across
        the ground. He demanded that Ms. Yun-Sohn give him her cell
        phone. Ms. Yun-Sohn refused to let go of her backpack and did
        not give her phone to Appellant. Appellant ultimately let go of Ms.
        Yun-Sohn’s backpack and walked away.

        After the incident, Ms. Yun-Sohn called the police.            She
        subsequently identified Appellant as her assailant after reviewing
        photos and surveillance footage of the area. Ms. Yun-Sohn’s
        fingers and arms were bloodied and she suffered cuts and bruises
        as a result of the attack.

Trial Ct. Op., 12/27/21, at 1-2 (formatting altered).

        On April 5, 2021, the trial court convened a bench trial.           At the

conclusion of trial, the trial court convicted Appellant of attempted robbery,

attempted theft, and simple assault.             However, the trial court acquitted

Appellant of recklessly endangering another person.2 On July 26, 2021, the

trial court sentenced Appellant to three to six years of incarceration on the

attempted robbery charge, and it imposed a sentence of no further penalty on

the remaining charges. Order, 7/26/21.

        Appellant filed a timely post-sentence motion for reconsideration of

sentence challenging the discretionary aspects of his sentence and arguing

that his sentence was illegal on the basis of merger.                See Mot. for

Reconsideration, 8/2/21, at 1-2. On August 6, 2021, the trial court granted

Appellant’s motion in part and denied it in part. See Order, 8/6/21, at 1. The
____________________________________________


2   18 Pa.C.S. § 2705.


                                           -2-
J-S31028-22



trial court denied Appellant’s motion for reconsideration regarding the

discretionary aspects of the sentence concerning the duration of the sentence

for attempted robbery. Id. However, the court granted relief on the merger

issue, and it re-sentenced Appellant to a term of three to six years of

incarceration for attempted robbery and ordered that the remaining

convictions merged with the attempted robbery conviction for purposes of

sentencing. Id.

      Appellant filed a timely appeal on August 20, 2021. Both the trial court

and Appellant complied with Pa.R.A.P. 1925.

      On appeal, Appellant raises the following issue for our review:

      Did not the sentencing court violate the requirements of 42
      Pa.C.S. § 9721(b) of the Sentencing Code which states that the
      sentence imposed should call for confinement that is consistent
      with the protection of the public, the gravity of the offense as it
      relates to the impact on the life of the victim and on the
      community, and the rehabilitative needs of the defendant, as the
      lower court seemed to exclusively focus on [A]ppellant’s criminal
      conduct rather than his rehabilitative needs, mitigating
      circumstances or mental health status?

Appellant’s Brief at 4.

      Appellant’s claim presents a challenge to the discretionary aspects of his

sentence. Appellant contends that the trial court’s imposition of a three-to-

six-year sentence of incarceration was an abuse of discretion where the court

failed to give individualized consideration to his personal history, rehabilitative

needs, and background, without explaining how the sentence was the least

restrictive sentence possible to protect the community and serve his own


                                       -3-
J-S31028-22



rehabilitative needs. Appellant’s Brief at 14. Specifically, Appellant points to

his traumatic childhood, birth defects, mental health issues, and drug

addiction. See id. at 18.

      It is well settled that

      challenges to the discretionary aspects of sentencing do not entitle
      an appellant to review as of right. An appellant challenging the
      discretionary aspects of his sentence must invoke this Court’s
      jurisdiction by satisfying a four-part test [to determine]:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief has
      a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Proctor, 156 A.3d 261, 273 (Pa. Super. 2017) (some

citations omitted and formatting altered). “A substantial question exists only

when the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citation omitted).

      Instantly, Appellant preserved his sentencing claims in a post-sentence

motion, filed a timely appeal, and included a Pa.R.A.P. 2119(f) statement in

his brief.   See id.   Further, we conclude that Appellant has presented a

substantial question for review. See, e.g., Commonwealth v. Raven, 97

A.3d 1244, 1253 (Pa. Super. 2014) (holding that an excessive sentence claim

in conjunction with an assertion that the court failed to consider mitigating


                                      -4-
J-S31028-22



factors raises a substantial question). Accordingly, we will address Appellant’s

appeal on the merits.

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

      Additionally, our review of the discretionary aspects of a sentence
      is confined by the statutory mandates of 42 Pa.C.S. §§ 9781(c)
      and (d). Subsection 9781(c) provides:

         The appellate court shall vacate the sentence and remand
         the case to the sentencing court with instructions if it finds:

            (1) the sentencing court purported to sentence within the
            sentencing guidelines but applied the guidelines
            erroneously;

            (2) the sentencing court sentenced within the sentencing
            guidelines but the case involves circumstances where the
            application of the guidelines would be clearly
            unreasonable; or

            (3) the sentencing court sentenced outside the
            sentencing guidelines and the sentence is unreasonable.

         In all other cases the appellate court shall affirm the
         sentence imposed by the sentencing court.

      42 Pa.C.S. § 9781(c).

      In reviewing the record, we consider:

         (1) The nature and circumstances of the offense and the
         history and characteristics of the defendant.

         (2) The opportunity of the sentencing court to observe the
         defendant, including any presentence investigation.


                                      -5-
J-S31028-22


         (3) The findings upon which the sentence was based.

         (4) The guidelines promulgated by the commission.

      42 Pa.C.S. § 9781(d).

Raven, 97 A.3d at 1253-54 (some citations omitted).

      “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), [including] the protection of the public,

[the] gravity of offense in relation to impact on victim and community, and

[the] rehabilitative needs of the defendant.” Commonwealth v. Fullin, 892

A.2d 843, 847 (Pa. Super. 2006) (citation omitted and formatting altered).

Additionally, the trial court “must consider the sentencing guidelines.” Id. at

848 (citation omitted). Further, “[w]here the sentencing judge had the benefit

of a [PSI], it will be presumed that he was aware of relevant information

regarding [the defendant’s] character and weighed those considerations along

with the mitigating statutory factors.” Id. at 849-50 (citation omitted).

      At the sentencing, the trial court stated its reasoning as follows:

      Back on July 26th of 2021, after considering [Appellant’s]
      presentence investigation and all the relevant statutory factors,
      such as [Appellant’s] prior record, the Pennsylvania sentencing
      guidelines and the need for the safety and protection of the
      general public, and the impact that these crimes had on the
      victim, along with considering the rehabilitative needs of
      [Appellant,] this [c]ourt sentenced [Appellant] to three to six
      years [of] imprisonment on the attempted robbery bill . . . .

N.T. Sentencing, 8/6/21, at 4-6. In its Rule 1925(a) opinion, the trial court

further explained:

      Prior to imposing sentence in the instant case, the court
      thoroughly reviewed Appellant’s pre-sentence investigation (PSI)

                                      -6-
J-S31028-22


      [report], background and criminal history.        The court also
      considered the statutory factors required, the need for the safety
      and protection of the public and community, the impact of the
      crime on the victim and the rehabilitative needs of Appellant.

      Appellant had a difficult childhood. He also had an extensive
      criminal history, including a record of violent crimes. Appellant
      had prior convictions for burglary, escape, and robbery, graded as
      a felony of the first degree, and violations of the Uniform Firearms
      Act. He was on parole when he committed the offenses in the
      instant matter. Additionally, Appellant had numerous disciplinary
      infractions during his time in jail from 2016-2020, all of which
      showed non-compliance with the rehabilitative process. The court
      considered the evidence and arguments presented at both the trial
      and sentencing hearing. This included Appellant’s allocution
      testimony, which the court did not find persuasive.             While
      Appellant claimed to accept responsibility for his actions, he
      blamed the incident on “self-medicating” and “bad drugs.”
      Appellant dragged a much smaller unsuspecting woman down the
      street in an attempt to steal her backpack. The victim was
      traumatized by the attempted robbery and suffered physical
      injuries.    Finally, the court considered the [Pennsylvania]
      sentencing guidelines. The offense gravity score (OGS) for
      Robbery, graded as a felony of the second degree, was 7.
      Appellant’s prior record score (PRS) was RFEL. The recommended
      guideline sentencing range was 35-45 months +/- 6 months.

      The sentence imposed by the court—three (3) to six (6) years in
      state prison—was toward the low end of the standard sentencing
      range of 35-45 months, and the court clearly stated the reasons
      for imposing such sentence on the record.

Trial Ct. Op. at 4-5 (formatting altered).

      Based on our review of the record, we conclude that Appellant is due no

relief. The trial court reviewed the PSI report prior to sentencing and was

aware of Appellant’s rehabilitative needs, his traumatic childhood, his mental

illness, and his issues with drugs and addiction. See Fullin, 892 A.2d at 849-

50 (explaining that when the trial court had the benefit of a PSI report, we



                                      -7-
J-S31028-22



may presume it was aware of the relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

factors). The trial court also considered the relevant sentencing factors, the

Sentencing Guidelines, and stated its reasons for the sentence imposed. See

id. at 848.    As noted, Appellant had an extensive prior criminal record

including convictions for violent felonies including robbery, and he was on

parole at the time of the instant offense. See Trial Ct. Op. at 5. In addition

to considering other relevant information, including mitigating factors, the trial

court considered Appellant’s criminal history, and explained that Appellant’s

prior record score was repeat felony one and felony two offender (RFEL), and

noted that the offense gravity score in the instant case was seven. See id.

The trial court then sentenced Appellant at the lower end of the standard range

of the Sentencing Guidelines.       On this record, we discern no abuse of

discretion. See Raven, 97 A.3d at 1253. Accordingly, we affirm Appellant’s

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2022




                                      -8-